ORDER
PER CURIAM.
Structural Systems, Inc. brought suit against U.S. Ice Sports Complex, LLC for failure to pay amounts allegedly due on a contract to build an indoor ice rink and for changes in the scope of work. U .S. Ice counterclaimed for delay damages and costs expended to complete the rink. The trial court awarded Structural Systems monies owed on the contract, denied its claim for amounts in excess of the contract price and awarded U.S. Ice delay damages and costs incurred to complete the ice rink. From this judgment Structural Systems appeals.
We have reviewed the briefs of the parties and the record on appeal. There is substantial evidence in the record to support the trial court’s judgment and we find no error of law. An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided the parties with a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to rule 84.16(b).